Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see Remarks, filed December 23, 2020, with respect to the recapture rejection of claim 18-22, and the prior art rejections have been fully considered and are persuasive.  All of the rejections and objections have been withdrawn. The prior art of record does not disclose or fairly suggest an intravascular rotary blood pump comprising, inter alia, a pressure sensor having at least one optical fiber with is laid along a neutral fiber of the cannula, or laid moveably in a tube which is fixed along a neutral fiber of the cannula.  The prior art also does not disclose that the optical fiber is laid along a portion of the cannula wherein that portion of the flexible flow cannula is less flexible than the rest of the flexible flow cannula.  Applicant argues that Takahashi teaches locating an optical fiber in the neutral plane of bending of the tube which is not the neutral fiber of the flexible cannula, as defined in the specification.  Remarks, pgs. 15-16. Further, applicant argues that the modification of Siess ‘091 with the teachings of Takahashi would render the device of Siess ‘091 unsatisfactory for its intended purpose because a pressure sensor located inside the cannula (a required by Takahashi) would measure the pressure inside the cannula which is different from the pressure inside the ventricle outside the cannula. Id.pgs. 17-18.  The examiner agrees with the applicant’s position.                      
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARY E WEHNER whose telephone number is (571)272-4715.  The examiner can normally be reached on 9am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARY E WEHNER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        




Conferee:/gkd/
Conferee: /E.D.L/                 SPRS, Art Unit 3993